Title: From James Madison to James Monroe, June 1816
From: Madison, James
To: Monroe, James



June 1816

It is presumed that Dr. Judson is sufficiently respectable to be commended for his benevolent & patriotic views; and to be informed that they will be facilitated by suitable instructions to the post officers.  These will be given by the Treasury & navy Depts. on a communication of this memorandum, by the Secy. of State.  If the Secy. of State does not view Dr. J. & his plan in the light here presumed, he will intimate as much, and not proceed as pointed out

J. M.

